Title: To James Madison from Joseph Gales Jr., 22 June 1821
From: Gales, Joseph Jr.
To: Madison, James


                
                    Respected Sir:
                    Washington, June 22. 1821.
                
                I am honored by your favor of the 12th instant. I much regret, that it is wholly out of our power to oblige Mr. Joy. Admiral Cockburn, when he

paid his respects to us, took care to leave us no spare copies of the National Intelligencer—having burnt them, with the few books I had at that time collected.
                I have been uneasy to perceive that a paragraph from the Enquirer, remarked on by us, has made an erroneous impression on the public mind respecting your present occupations, as though you were preparing a Work for the Press—which I understand is not the fact. Should you think this worth contradicting, we shall be happy to hear from you. Begging to be most respectfully remembered to Mrs. Madison, I am, with profound respect, Your faithful servt.
                
                    J: Gales Jr
                
            